Title: Thomas Jefferson to William Thornton, 27 [June] 1810
From: Jefferson, Thomas
To: Thornton, William


          
            
              Dear Sir
               
                     Monticello 
                     Apr. June 27. 10.
            
            
                  A Your letter of the 8th was duly recieved, & I have to return you thanks for the kind offer of Barbary sheep as a mixture with the Merino. I will state to you the stock from which I propose to breed. one of Robert Morris’s captains about the year 1792. brought him a pair of what he said were Merino sheep which he smuggled from Cadiz. the ewe died, & he gave me the ram. I bred in & in
			 from that ram 7. years, and ever since his death from his offspring, now 16. years in all. I consider our breed therefore as pure as the original. 
		  
			 I have had samples of the wool examined at Washington 
                  Delaware & Philadelphia. tho’ not deemed pure Merino, it is considered as of very superior quality. in fact I suppose the captain had hit not upon the finest race but one of a 2d or 3d grade. these sheep have long been in great celebrity, of 
                  & so much in demand that we could scarcely ever kill a ram lamb. from these I propose to raise my stock to be pure, and shall consider the 1st mixture with this as or the half blood, as equal to ¾ blood from any other raise 
                  race. it has been as remarkeable for it’s hardiness as it’s wool.
			 
		  I
			 have reserved the pair of dogs for yourself & mr Dougherty, and will send them to mr Madison’s as you desire, when I send for my Merinos. besides their
			 wonderful sagacity & never ceasing attention to what they are taught to do, they appear to have more courage than I had
			 before supposed that race to possess. they make the best farm dogs or house dogs I have ever seen. 
		  
		  you suggest the
			 publication of a paragraph of my letter.—no, not for the world. this pharisaism
			 would be too much like the pseudopatriotism which I have censured. it would exhibit me as greedy of praise, as they of pence.
			 the
			 sacrifice on my part will be too small to merit eulogy, and I
			 think
			 it a duty incumbent on the richer farmers, to communicate gratis to those less so, any improvements they can introduce. affectionate respects to the ladies & yourself.
            
              Th:
              Jefferson
          
          
             I propose the male of the dogs for yourself, as Dougherty will have more leisure to attend to the raising litters from the female, & may make them an article of profit not unacceptable to him.
          
         